UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 JAMES E. AKINS, et aI.,                       )
                                               )
                     Plaintiffs,               )
                                               )
              v.                               )   Civil Case Nos. 92-1864, 00-1478,
                                               )     03-2431 (RJL)
 FEDERAL ELECTION COMMISSION,                  )
                                               )
                     Dekndant                  )
                                               )
                                   FINAL JUDGMENT

      For the reasons set forth in the Memorandum Opinion entered this date, it is this

6 ~y of September, 2010, hereby
      ORDERED that the plaintiffs' Motion for Summary Judgment is DENIED [#84

in No. 92-1864, #14 in No. 00-1478, #26 in No. 03-2431]; and it is further

      ORDERED that the defendant's Cross-Motion for Summary Judgment [#85 in

No. 92-1864, #15 in No. 00-1478, #27 in No. 03-2431] is GRANTED; and it is further

      ORDERED that the above-captioned cases be DISMISSED with prejudice.

      SO ORDERED.




                                                United States District Judge